Citation Nr: 1110242	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO in Winston-Salem, North Carolina.  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for a hearing at the RO before a Veterans Law Judge of the Board.  In February 2011, the Veteran submitted a formal notification of his request to reschedule the Board hearing that was previously set for March 2011 in the Central Office.  He stated that he was unable to travel to Washington, DC for the Central Office hearing and requested a Travel Board hearing or videoconference hearing in its place.  Since the RO schedules Travel Board and videoconference hearings, a remand of this matter to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or videoconference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


